By the Court.

Stephens, J.,
delivering the opinion.
The plaintiff introduced in evidence a paper signed by the defendant, acknowledging that the defendant had received from the plaintiff a promissory note on a third person, but silent as to the reason why, or the purpose for which, the possession of the note had been changed from the one to the other. The plaintiff then offered to prove by a witness that the defendant, who was an attorney at law, received the note for the purpose of collecting it for the plaintiff, and with instructions to sue on it immediately. On objection by the defendant, the Court rejected the testimony upon the ground, that parol evidence was not admissible to enlarge the terms of the receipt, he holding that the receipt itself imposed no obligation to collect the note. We think this is an erroneous view of the receipt. It is not a contract, for it does not express any undertaking on either side. It is merely an acknowledgment of a fact, that the property of the note was in the plaintiff. From that one fact, it follows, that he had a right to do what he pleased with it, and that the defendant, who took it, was bound to pursue his instructions concerning it, or if he were unwilling to do so, then to return it to him. The legal effect of the receipt itself was an undertaking by the defendant, to hold the note subject to plaintiff’s order, so long as he should hold it at all. Of course, it was competent for the plaintiff to show what orders he had given.
Judgment reversed.